Case 2:19-cr-00767-SRC Document18 Filed 02/11/20 Page 1 of 1 PagelD: 44

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

on Crim. No. 19-767 (SRC)

UNITED STATES OF AMERICA v. ZAMID LOWERY,
Defendant (DOB SBI Number 00256030B)

 

 

PETITION FOR WRIT OF HABEAS CORPUS : Your petitioner shows that

 
 
  

1. zamtp Lowery (pop GQURRBR, sar number 002560308) is now
confined at Mountainview Youth Correctional Facility, 31 Petticoat
Lane, Annandale, NJ G8801.

 

2 : Said individual wili be required at U.S. District
eae Newark, Thee selec y
ey ue.&.gy before the Honorable Stanley R. Chesler, on Pyueseday,
February 20, 2020 at 13:30 a.m. for a Sentencing Hearing in the above—
captioned case, in which he ig a
defendant and a Writ of Habeas
Corpus should be issued for that
purpose.

 

 

  

DATED: February 10, 2020 Estione. sone) Gabe d attorney

ORDER FOR WRIT; Let the Writ Issue.

    

ORABLE GHANDMY RICHESHER
United States District Judge

  

Bi b020

DATED: a

 

WRIT OF HABEAS CORPUS: The United States of America to
DIRECTOR OF MOUNTAINVIEW YOUTH CORRECTIONAL , FACILITY

WE COMMAND YOU that you have the body of ZAMID LOWERY

SBI Number 002560308) (by whatever name called or charged} now
confined in Mountainview Youth Correctional Facility, 31 Petticoat
Lane, Annandale, Nd 08801 before the United States District Court
before the Honorable Stanley R. Chesler,* at the U.S. District
Court, Newark, New Jersey. on Eresdeay, February 20, 2020 at 11:30
a.m. Immediately upon completfon of the proceedings, defendant will

 

 

Ve, shay
